      Case: 3:19-cv-00892-wmc Document #: 18 Filed: 08/13/20 Page 1 of 19



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

DAVID JOHN HANSON,

                           Plaintiff,                         OPINION AND ORDER
      v.
                                                                    19-cv-892-wmc
ANDREW M. SAUL, Commissioner of
Social Security,

                           Defendant.


      Pursuant to 42 U.S.C. § 405(g), plaintiff David John Hanson seeks judicial review

of a final determination that he was not disabled within the meaning of the Social Security

Act. In this appeal, Hanson contends that the administrative law judge (“ALJ”) erred in:

(1) assessing the weight to be afforded the psychological consultative examiner, Rebecca

Angle, Ph.D.; (2) accounting for his moderate limitations on concentration, persistence

and pace; (3) assessing the weight to be placed on the lifting, pushing and pulling

restrictions recommended by his treating physician, Dr. Steven Klein; and (4) failing to

consider his hearing loss in formulating his RFC. Because the court finds that the ALJ

adequately addressed each of the areas of concern raised in Hanson’s brief, the court will

affirm the Commissioner’s denial of benefits.
         Case: 3:19-cv-00892-wmc Document #: 18 Filed: 08/13/20 Page 2 of 19



                                         BACKGROUND 1

          A. Plaintiff

          With a birth date of December 19, 1964, plaintiff David John Hanson was 50-years-

old at the time of his disability onset date, placing him in the “individual closely

approaching advanced age” category. 20 C.F.R. § 404.1563. Hanson has at least a high

school education, is able to communicate in English, and has past work experience as a

plumber. Hanson last engaged in substantial gainful activity in October 2015, coinciding

with his alleged disability onset date of October 13, 2015.

          Hanson applied for social security disability benefits on October 14, 2015, with a

date last insured of December 21, 2020. He claimed disability based on: adjustment

disorder with depressed mood; myofascial muscle pain; periscapular pain; osteoarthrosis,

shoulders, bilateral glenohumeral degenerative joint disease; and bilateral carpal tunnel

syndrome. (AR 63.)


          B. ALJ Decision

          ALJ Diane S. Davis held an evidentiary hearing via videoconference on August 1,

2018, at which plaintiff appeared with counsel. As of the alleged onset date, the ALJ found

that Hanson had the following severe impairments: degenerative joint disease of the

bilateral shoulders; degenerative disc disease of the lumbar spine; adjustment disorder with

depressed mood; generalized anxiety disorder; and social anxiety disorder. (AR 19.) In

addition to the list of severe impairments, the ALJ also considered plaintiff’s hearing loss



1
    The following facts are drawn from the administrative record, which can be found at dkt. #7.


                                                  2
       Case: 3:19-cv-00892-wmc Document #: 18 Filed: 08/13/20 Page 3 of 19



(and other impairments not relevant to this appeal) to be non-severe. Specifically, the ALJ

reasoned “[w]hile the claimant’s hearing loss has lasted longer than 12-months, it is

correctible with hearing aids, which the claimant reports provided a ‘decent benefit’

(12F/25). Additionally, for low frequencies, the hearing loss was mild (1F/80).” (AR 19-

20.)

       Next, the ALJ considered whether any impairment or combination of impairments

met or medically equaled any of the listings. Material to this appeal, the ALJ specifically

considered whether plaintiff’s mental impairments met the relevant listings. As part of

that analysis, the ALJ considered the “paragraph B” criteria, finding that Hanson had: (1)

mild limitations in adapting or managing oneself and in understanding, remembering or

applying information; and (2) had moderate limitations in interacting with others and in

concentrating, persisting, or maintaining pace (“CPP”). (AR 20-21.) As for Hanson’s CPP

limitation, the ALJ explained:

              The claimant alleges difficulty with concentration and staying
              on task (9E/3, 12F/37).         However, the claimant was
              consistently able to attend to demands of his interviews and
              the hearing and showed good attention span and
              concentration.    Additionally, he reported being able to
              maintain concentration while watching television for up to two
              hours at a time (10F/12, 12F/2, 12F/43, 6F/3). He prepares
              his own meals, cleans his home, mows the lawn, plows the
              driveway, shops, and manages money (6F/3, 6E/3).
              Additionally, the claimant spent time working to fix up
              vacation homes to get them sale ready (10F/3). However,
              during a concentration test at the consultative examination, he
              was unable to spell the wor[d] world backward (6F/3). This
              evidence supports a moderate limitation in this domain.

(AR 21.)



                                            3
        Case: 3:19-cv-00892-wmc Document #: 18 Filed: 08/13/20 Page 4 of 19



        In crafting Hanson’s residual functional capacity (“RFC”), the ALJ found that

Weber could perform light work, “except he can only occasional[ly] reach overhead

bilaterally with five pounds.” (AR 22.) To address his mental limitations, the ALJ’s RFC

also provided:

              He can understand, remember, can carry out simple, routine
              tasks, make simple work-related decisions, and adapt to
              routine workplace changes, commensurate with unskilled work
              . . . . He can tolerate routine interaction with supervisors and
              co-workers at such levels, but with only occasional contact with
              the public.

(Id.)

        In crafting the RFC, the ALJ acknowledged Hanson’s statements that he “can sit for

15 minutes, stand for 15 minutes, can lift no more than 5 pounds overhead, no more than

10 pounds for repetitive motion, and 20-30 pounds close to his body (7F/2).” (AR 23.)

The ALJ also noted Hanson’s complaint about shoulder tightening and cramping, and that

he had mental difficulties “with social situations, concentration, and tolerating stress.”

(Id.) However, the ALJ determined that while the medical record provided some support

for Hanson’s claimed disabilities, other parts of the record undermined it. In particular,

with respect to his “repeated complaints of chronic shoulder and back pain since the alleged

onset date,” the ALJ acknowledged that the medical notes reflected “significant

improvement with medication and exercise” and that the providers “routinely found him

to be in no distress.” (AR 23 (citing record pages).) With respect to his shoulder pain, the

ALJ also noted that (1) x-rays showed the presence of “articular sclerosis with spurring of

the humeral head, bilateral glenoid dysplasia with osteophytes, and progressive arthrosis

of the right glenohumeral joint (1F/3, 1F/5),” resulting in Hanson having “range of motion

                                             4
      Case: 3:19-cv-00892-wmc Document #: 18 Filed: 08/13/20 Page 5 of 19



deficits involving his shoulder”; and (2) while Gabapentin helped with his pain, Hanson

also claimed that it made him dizzy and affected his memory. (Id.) With respect to his

back pain, the ALJ noted that his spine impairment has been “treated with trigger point

injections as well as a nerve block.” (Id.)

       Generally with respect to his complaints of pain, the ALJ explained that after

Hanson stopped working as a plumber, his pain reduced -- specifically finding that shortly

after he stopped working his heavy exertional level job as a plumber, Hanson “was able to

comfortably do a full squat, had negative Romberg and straight leg tests, and no tenderness

in the lumbar spine.” (AR 23.)     While treated for pain in November 2016, the ALJ also

noted that this was around the same time plaintiff worked to ready his vacation home for

sale, further that “[o]nce the claimant stopped the heavy work that aggravated his

symptoms, his pain became more manageable.” (AR 24 (citing records).) Moreover, the

ALJ found that Hanson has declined any surgical interventions, never reported to an

emergency room for care, and declined to engage in a variety of exercises recommended by

his providers. Finally, the ALJ determined Dr. Steven Klein provided the 5-pound work

restriction limitations at Hanson’s request, which was around the same time that Hanson

asked another doctor to complete a crossbow permit for him, something at odds with his

claim of disabling shoulder limitations.

       As for needing an assistive device, the ALJ acknowledged Hanson’s claim that he

used a shopping cart to support his arms, but found nothing to indicate that this was

medically necessary. As for Hanson’s other claimed physical limitations, the ALJ pointed

to Hanson’s own account that he can: sit reading the paper or using the computer for


                                              5
      Case: 3:19-cv-00892-wmc Document #: 18 Filed: 08/13/20 Page 6 of 19



hours at a time; can sit on a lawn mower; enjoys walking for two hours at a time on hilly

terrain and around big box stores; can stand while cooking, cleaning, doing laundry and

shopping; can bend over when doing laundry; and was able to hang sheet rock and tile a

floor at his vacation home. (AR 24-25.) As a result, the ALJ found that while Hanson’s

“range of motion is impaired in his shoulders, he has normal, 5/5 strength,” as well as

“intact reflexes and sensation.” (AR 25.)

       The ALJ also expressly considered Hanson’s mental impairments in crafting his

RFC, specifically citing the December 2015 psychological consultative examination. In

particular, while noting “a tearful affect and awkward smiling that did not match the

content of the conversation,” Hanson also exhibited “logical thought process, was oriented,

and showed a good fund of knowledge.”           (AR 23.)    Moreover, although the ALJ

acknowledged that his medical providers have “observed psychological signs of anxious or

depressed mood,” with anxiety related to social situations and stress due to being in pain,

which accounted for “his conservative treatment history that consisted primarily of

medication management” and attendance at some counseling between August 2016 and

2017, at which time, treatment notes found that Hanson’s “anxiety has been improving

and he has learned stress coping mechanisms.” (Id.; see also AR 25 (reporting improvement

to providers as his treatment progressed; last reporting anxiety at the end of 2017).)

Finally, the ALJ noted that: Hanson’s providers routinely found he was not in “acute

distress during appointments”; he reported that “working is itself a stress reliever” and

“going out into the community” regularly; and he engages socially with family and “keeps

up with friends online.” (AR 25.)


                                            6
      Case: 3:19-cv-00892-wmc Document #: 18 Filed: 08/13/20 Page 7 of 19



       The ALJ further found that Hanson’s “reported difficulties with memory and

concentration must . . . be balanced against the longitudinal mental status examinations

describing him as alert, oriented, and cooperative, able to attend to the demands of

interviews and hearings, and showing good attention span and concentration.” (AR 25

(citing records).) Reviewing these records and plaintiff’s account of his activities, the ALJ

concluded that Hanson “is able to understand, remember, and complete simple, routine

tasks, make simple work-related decisions and adapt to routine workplace changes.” (AR

25-26.)

       The ALJ next considered the medical opinion evidence, placing great weight on the

state agency consultants’ opinions that Hanson could perform light work, while limited

bilaterally in his ability to push/pull and restricted to five pounds or less on overhead

reaching, emphasizing that these opinions were consistent with Hanson’s own reports

about his activities. (AR 26.) The ALJ also placed great weight on the opinions of the

state agency psychological consultants that Hanson was only moderately limited in

carrying out detailed instructions, in maintaining attention and concentration for extended

periods, and in interacting appropriately with the general public. (Id.) The ALJ explained

that this opinion was “afforded great weight because it provides some consideration for the

claimant’s history of anxiety and mental distress, but balances these symptoms against the

evidence of conservative treatment, improvement with medication, and the claimant’s

reports of going out to crowded home improvement stores as a stress-reliever.” (Id.)

       As for the treating physicians, the ALJ considered the March 2015 restrictions by

Dr. Steven Klein, limiting Hanson to repetitive lift/push/pull of 10 pounds and overhead


                                             7
      Case: 3:19-cv-00892-wmc Document #: 18 Filed: 08/13/20 Page 8 of 19



work of 5 pounds. (AR 26.) The ALJ placed little weight on these opinions. More

specifically, the ALJ adopted the overhead work limitation, but concluded that limiting

Hanson to 10 pounds for lifting, pushing and pulling was not supported by the medical

record, including Dr. Klein’s own records.        Acknowledging the “significant treatment

relationship between the claimant and Dr. Klein,” the ALJ nevertheless discounted his

opinion because: (1) his opinion appears to be based solely on concerns about range of

motion and there were no tests to support the 10 pounds restriction; (2) a month after he

wrote that restriction, Hanson reported to his physical therapist that he had engaged in

yard work, including cutting down a tree; and (3) Hanson also continued working as a

plumber, and even after stopping working in October 2015, still worked around his own

house and on two vacation homes, readying them for sale. (AR 27.) Accordingly, the ALJ

found that “a limitation to ‘some’ push/pull is appropriate,” but that was accommodated

by the restriction to light work, as well as the five-pound occasional overhead bilateral

reach limitation. (Id.)

       Finally, the ALJ considered the psychological evaluation of Rebecca Angle, Ph.D.,

in December 2015, ultimately placing little weight on her conclusions about Hanson’s

ability to work because “the limitations listed are more significant than her exam findings

would support.” (AR 27.) In discounting Angle’s opinion, the ALJ relied on: (1) the fact

that she had no treatment history with Hanson, meaning her assessment was “based only

on a snapshot of the claimant’s functioning on that given day and mostly based on his own

self reporting of functioning”; and (2) internal inconsistencies in her report, including that

Hanson “reported being able to concentrate for two hours at a time” and “attend[ing] to


                                              8
      Case: 3:19-cv-00892-wmc Document #: 18 Filed: 08/13/20 Page 9 of 19



activities of daily living in a timely manner,” which undermined Angle’s opinion that

Hanson would be “significantly limited” in maintaining “concentration and work pace.”

The ALJ also faulted Angle for not explaining what “significantly limited” meant. (AR 27-

28.) In the end, the ALJ reasoned that she accommodated Hanson’s depression and

anxiety by placing restrictions on “task complexity, concentration, persistence, and pace,

and interaction with the public.” (AR 28.)

       Relying on her weighing of these medical opinions and testimony from the

vocational expert (“VE”), the ALJ concluded that while Hanson could not perform his past

relevant work as a plumber, but there were other jobs in the national economy in significant

numbers that he could perform, including cleaner, housekeeping, photocopy machine

operator, and mail clerk. (AR 28-29.)


       C. Medical Record

       In his brief, plaintiff also emphasizes the following, additional material from

Hanson’s medical record. On August 31, 2015, Dr. Maslowski noted that “Dave struggles

every day--cannot sleep comfortably, cannot interact with children, frequently coughs in

response to pain. He is also partially deaf.” (AR 455.) On September 8, 2015, Dr. Baker,

noted that “[o]ver the last year, he has struggled significantly with bilateral shoulder pain,

periscapular pain, and myofascial pain in the upper back/trapezius region,” and his work

duties contribute to his pain. (AR 454.) Dr. Baker further noted that he has become

“increasingly irritable and depressed over the last several months,” and that he has trouble

sleeping. (Id.)




                                              9
     Case: 3:19-cv-00892-wmc Document #: 18 Filed: 08/13/20 Page 10 of 19



       On December 22, 2015, Angle credited Hanson’s report on his back and shoulder

problems, depression, difficulty sleeping and withdrawal from social situations, although

his wife reported that since he started antidepressants, his mood and interactions with

others has improved. (AR 557.) Angle herself noted “significant hearing loss,” a tearful

affect and awkward smiling. (AR 558.) Based on her one-time examination, Angle believed

that Hanson met the criteria for anxiety related and somatic disorders, concluding that he

              [h]as the ability to understand, remember and carry out simple
              instructions that might be given to him. His ability to interact
              comfortably with supervisors and coworkers would be
              significantly limited. His ability to maintain his concentration
              and work pace would be significantly limited as would his
              ability to manage day-to-day work stress.

(AR 560.)

       On January 8, 2016, Dr. Allen evaluated Hanson’s shoulder pain, describing

Hanson’s report of a “constant ache and sharp pain with movement,” but also noting that

he had not had any surgeries or hospitalizations for his shoulder pain, nor for his reports

of carpal tunnel syndrome and low back pain. (AR 563.) Dr. Allen also described Hanson’s

reports of limitations in sitting, standing, walking and lifting. Finally, on examination, Dr.

Allen found “tenderness over the anterior rotator cuff tendons,” limitations in movement,

and “tenderness from T1 to T6” of the thoracic spine. (AR 565.)



                                         OPINION

       The standard by which a federal court reviews a final decision by the Commissioner

of Social Security is well-settled. Findings of fact are “conclusive,” so long as they are

supported by “substantial evidence.” 42 U.S.C. § 405(g). Substantial evidence means

                                             10
     Case: 3:19-cv-00892-wmc Document #: 18 Filed: 08/13/20 Page 11 of 19



“such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.”   Richardson v. Perales, 402 U.S. 389, 401 (1971).         When reviewing the

Commissioner’s findings under § 405(g), the court cannot reconsider facts, re-weigh the

evidence, decide questions of credibility, or otherwise substitute its own judgment for that

of the ALJ. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000). Accordingly, where

conflicting evidence allows reasonable minds to reach different conclusions about a

claimant’s disability, the responsibility for the decision falls on the Commissioner. Edwards

v. Sullivan, 985 F.2d 334, 336 (7th Cir. 1993). At the same time, the court must conduct

a “critical review of the evidence,” id., and insure the ALJ has provided “a logical bridge”

between findings of fact and conclusions of law, Stephens v. Berryhill, 888 F.3d 323, 327

(7th Cir. 2018).

       As noted at the outset of this opinion, the plaintiff here raises four challenges to the

denial of benefits on appeal, which the court will address in turn.


I. Treatment of Psychologist Angle’s Consultative Examination Opinion

       Hanson contends that the ALJ erred in failing to place weight on Angle’s opinion

that Hanson was significantly limited with respect to his abilities to: (1) interact

comfortably with supervisors and coworkers; (2) maintain concentration and work pace;

and (3) manage day-to-day work stress. Hanson further argues that if the ALJ had placed

more weight on those opinions, then “such limitations would likely preclude competitive

employment.” (Pl.’s Opening Br. (dkt. #10) 11 (citing SSR 85-15, 1983-1991 Soc. Sec.

Rep. Serv. 343, 1985 WL 56857 (S.S.A. 1985)).) In making this argument, Hanson faults

the ALJ for relying on the state agency consultants’ opinions over that of Dr. Angle’s,

                                             11
      Case: 3:19-cv-00892-wmc Document #: 18 Filed: 08/13/20 Page 12 of 19



explaining that the regulations provide that “[a]s a general matter, an opinion from a

medical source who has examined a claimant is given more weight than that from a source

who has not performed an examination.” (Id. at 13.) 2           From this, Hanson argues that

“[g]iving more weight to the state agency psychologists cannot be a ‘good reason’ for

rejecting an examining, independent source,” and that the ALJ must provide a “good

explanation” for discounting or rejecting the opinion of the agency’s own examining

physician. (Id. at 14.)

       Plaintiff’s account of the standard for assessing an examining physician’s opinion is

accurate, but he ignores that the ALJ actually engaged in the required analysis and

explanation. Specifically, the ALJ noted that Psychologist Angle served as an examining

consultant, but had no treatment history with Hanson, both of which are fair observations.

(AR 27.) In fairness, the ALJ’s statement that Angle’s opinion was “based only on a

snapshot of the claimant’s functioning on that given day and mostly based on his own self

reporting of functioning” could be interpreted as inappropriately discounting subjective

symptoms, which would be especially troublesome with respect to mental health

assessments. Mischler v. Berryhill, 766 F. App’x 369, 375 (7th Cir. 2019). Read in context,

however, the ALJ’s statement more accurately reflects her concern that Angle’s opinion is

tied to Hanson’s account on that day, while also recognizing other evidence demonstrating




2
   Plaintiff also assumes that “significantly limited” equates to “substantial loss of ability” as
contemplated by the regulations. Yet as the Commissioner points out, one can reasonably question
if this is a fair reading of Angle’s report. (Def.’s Opp’n (dkt. #12) 7.) Having concluded that the
ALJ provided a good explanation for discounting Angle’s opinion, the court need not reach this
issue.


                                                12
         Case: 3:19-cv-00892-wmc Document #: 18 Filed: 08/13/20 Page 13 of 19



that antidepressants had over time improved “his moods and overall functioning.” (AR

27.)

          In addition, the ALJ pointed to inconsistencies between Angle’s finding that he was

significantly limited in concentration, work pace and managing day-to-day stress, and

Hanson’s own account as described in Angle’s report that he was able to “concentrate for

two hours at a time and attend to activities of daily living in a timely manner.” (Id.) Plus,

Angle’s mental status examination of Hanson appears to be normal, other than noting

some tearfulness during the examination and an inability to spell the word “world”

backward. (AR 558-59.) In describing his “functional information,” Angle also indicated

no concerns with concentration, persistence and pace, other than needing assistance

washing his hair, which more likely is due to some physical limitations than a mental health

issue.    (AR 559.)    Based on this, the court concludes that the ALJ provided ample

explanations for discounting Angle’s opinion as to significant limitations in concentration,

work pace and ability to manage day-to-day stress, to which this court must defer.


II. Treatment of Moderate Limitations in CPP in RFC

          Next, plaintiff faults the ALJ’s formulation of his RFC to address her finding that

Hanson suffers from moderate limitations in CPP. 3 As detailed above, the RFC provided:

                He can understand, remember, can carry out simple, routine
                tasks, make simple work-related decisions, and adapt to
                routine workplace changes, commensurate with unskilled work
                . . . . He can tolerate routine interaction with supervisors and

3
  Relatedly, plaintiff also argues that the ALJ should have provided limitations which conveyed
Angle’s finding of “significant limitations in concentration, persistence or pace,” but given the
court’s previous finding that the ALJ did not err in discounting that opinion, it need not consider
this challenge further.


                                                13
     Case: 3:19-cv-00892-wmc Document #: 18 Filed: 08/13/20 Page 14 of 19



             co-workers at such levels, but with only occasional contact with
             the public.

(AR 22.)

      Relying on now well-established case law in the Seventh Circuit, plaintiff contends

that these restrictions are insufficient to account for his CPP imitations, rendering both

the RFC formulation and, as a consequence, opinions by the vocational expert deficient.

See, e.g., O’Connor-Spinner v. Astrue, 627 F.3d 614, 617 (7th Cir. 2010) (ALJ should refer

“expressly to limitations on concentration, persistence, and pace in the hypothetical in

order to focus the VE’s attention on these limitations and assure reviewing courts that the

VE’s testimony constitutes substantial evidence of the jobs a claimant can do”); Crump v.

Saul, 932 F.3d 567, 570 (7th Cir. 2019) (“When it comes to the RFC finding, we have

likewise underscored that the ALJ generally may not rely merely on catch-all terms like

‘simple, repetitive tasks’ because there is no basis to conclude that they account for

problems of concentration, persistence or pace.” (citation and quotation marks omitted)).

       As plaintiff’s counsel is well aware, however, the Seventh Circuit has carved out

various, commonsense exceptions to the general O’Connor-Spinner standard, including that

“an ALJ may reasonably rely upon the opinion of a medical expert who translates [CPP]

findings into an RFC determination.” Burmester v. Berryhill, 920 F.3d 507, 511 (7th Cir.

2019); see also Milliken v. Astrue, 397 F. App’x 218, 221 (7th Cir. 2010) (holding that an

ALJ may rely on the opinion of “a medical expert who effectively translated an opinion

regarding the claimant’s mental limitations into an RFC assessment”); Rankila v. Saul, No.

18-CV-406-WMC, 2019 WL 4942110, at *3 (W.D. Wis. Oct. 8, 2019) (providing

overview of Seventh Circuit cases describing this exception).

                                            14
      Case: 3:19-cv-00892-wmc Document #: 18 Filed: 08/13/20 Page 15 of 19



       Here, state agency psychological consultant Kyla King, Psy.D., opined in her review

of Hanson’s medical record that he “would generally be able to focus to complete tasks of

2-3 steps but may have more difficulty with more complex tasks.” (AR 74.) Similarly,

upon reconsideration, state agency psychological consultant Karen Towers, Ph.D., stated

in her report that: “Cl[aiman]t is able to sustain the mental demands associated with

carrying out simple routine tasks over the course of a routine workday / workweek within

acceptable attention, persistence, pace tolerances, [but is u]nable to do so for moderately

to highly complex/detailed tasks requiring sustained concentration.” (AR 89.) Based on

these assessments, the ALJ reasonably relied on the findings of medical experts to craft an

RFC that addressed his moderate limitations in CPP and other mental health issues. As

such, the court must reject this basis for remand as well.


III. Assessing Dr. Klein’s Restrictions

       Next, Hanson contends that the ALJ failed to consider adequately the March 2015

opinion of Dr. Steven Klein, an orthopedic surgeon and treatment provider, that Hanson

was “limited to lifting of five pounds, pushing and pulling of five pounds and had

limitations of reaching overheard.” (Pl.’s Br. (dkt. #10) 24.) 4 Plaintiff further argues that

if the ALJ had adopted Klein’s limitations, Hanson would have been restricted to sedentary

work, which would have rendered him disabled under the regulations given his age at the

alleged onset date. (Pl.’s Br. (dkt. #10) 24.)




4
 Klein also limited Hanson to overhead reaching, but there is no dispute that in formulating the
RFC, the ALJ built in a restriction that limited Hanson to overhead reaching only occasionally.


                                              15
      Case: 3:19-cv-00892-wmc Document #: 18 Filed: 08/13/20 Page 16 of 19



       An ALJ who does not give controlling weight to the opinion of a claimant’s treating

physician must offer ‘good reasons’ for declining to do so.” Larson v. Astrue, 615 F.3d 744,

751 (7th Cir. 2010) (citing 20 C.F.R. § 404.1527(d)(2)). Generally, the opinions of a

claimant’s treating physician are “give[n] more weight” because he or she is “likely to be

the medical professional[ ] most able to provide a detailed, longitudinal picture of [a

claimant’s] medical impairment(s) and may bring a unique perspective to the medical

evidence that cannot be obtained from the objective medical findings alone or from reports

of   individual   examinations,   such   as   consultative   examinations.”   20   C.F.R.   §

404.1527(d)(2) (2011). Specifically, if an ALJ chooses not to give a treating physician’s

opinion controlling weight, “the regulations require the ALJ to consider the length, nature,

and extent of the treatment relationship, frequency of examination, the physician’s

specialty, the types of tests performed, and the consistent and supportability of the

physician’s opinion.” Moss v. Astrue, 555 F.3d 556, 561 (7th Cir. 2019).

       As an initial matter, in a March 2015 treatment note, Dr. Steven Klein examined

plaintiff for revaluation of his shoulder pain, noting that he had not seen him for two years.

(AR 526.) This medical appointment occurred approximately eight months before he

stopped working, also his alleged disability onset date of October 13, 2015. During the

appointment, Hanson expressed concerns about his ability to continue work as a plumber

and asked Dr. Klein to “write restrictions for him,” with Klein noting that “[a]t his request

I wrote him a restriction of 5-pounds lift, push, pull overhead.” (Id.) In that same note,

Dr. Klein also stated that Hanson’s shoulder pathology was “fairly minimally

symptomatic.” (Id.)


                                              16
      Case: 3:19-cv-00892-wmc Document #: 18 Filed: 08/13/20 Page 17 of 19



       Critically, as the ALJ recognized in her opinion, approximately three weeks after

Hanson’s alleged disability onset date, Dr. Klein further wrote on November 9, 2015, an

additional restriction, which limited him to “repetitive lift/push/pull 10 lbs; limit overheard

work to 5 lbs.” (AR 555.) Accordingly, the ALJ relied upon Dr. Klein’s November 2015

stated limitation, which strikes the court as eminently reasonable in light of its one-month

proximity to Hanson’s alleged onset date. Moreover, limiting Hanson to 10 pounds for

repetitive lifting, pushing or pulling appears entirely consistent with the definition of light

work. See 20 C.F.R. §§ 404.1567(b), 404.967(b) (defining light work as “lifting no more

than 20 pounds at a time with frequent lifting or carrying of objects weighing up to 10

pounds”).

       Putting that issue aside, the ALJ also offered good reasons for rejecting Klein’s

restriction, even assuming it were incompatible with light work. As detailed above, after

acknowledging the treatment relationship, the ALJ discounted Klein’s opinion because: (1)

the medical opinion appears to be based solely on concerns about range of motion, and

there were no tests to support the 10 pounds restriction; 5 (2) a month after Dr. Klein wrote

the restriction, Hanson reported to his physical therapist that he had engaged in yard work,

including cutting down a tree; and (3) Hanson also continued working as a plumber and



5
  Plaintiff faults the ALJ for relying on the lack of testing in discounting Klein’s opinion, but then
relying on the state agency consultants’ opinions, which similarly involved a lack of testing.
Critically, as the Commissioner explains, the state agency reviewers’ opinions were less extreme.
Moreover, the ALJ reasonably relied on the lack of objective medical testing to support a more
extreme restriction, especially in light of her reliance on inconsistencies between Dr. Klein’s own
notes -- that the shoulder pathology was “fairly minimally symptomatic” (AR 26) -- and
inconsistencies between that limitation and other evidence in the record -- namely, Hanson’s own
account of his physical abilities around that time.


                                                 17
     Case: 3:19-cv-00892-wmc Document #: 18 Filed: 08/13/20 Page 18 of 19



even after he stopped working in October 2015, still worked around his own house and on

two vacation homes, readying them for sale. (AR 27.) As such, the court rejects this basis

for remand as well.


IV. Evaluation of Hearing Loss

       Finally, as described above, the ALJ determined that Hanson’s hearing loss was not

a severe impairment, reasoning that:

              While the claimant’s hearing loss has lasted longer than 12-
              months, it is correctible with hearing aids, which the claimant
              reports provided a ‘decent benefit’ (12F/25). Additionally, for
              low frequencies, the hearing loss was mild (1F/80).

(AR 19-20.) Nonetheless, plaintiff contends that the ALJ should have considered his

hearing in considering the three examples of jobs that the VE opined Hanson could still

perform. Plaintiff also directs the court to the Selective Characteristics of Occupations, a

companion publication to the DOT, indicating that each of the three jobs has a noise

capacity of 3, which is moderate, the midpoint on a scale from very quiet to very loud.

(Pl.’s Br. (dkt. #10) 31.)

       However, given the record evidence showing that Hanson’s hearing loss was

correctible by use of hearing aids -- coupled with the evidence plaintiff provides that these

three jobs require only moderate noise capacity -- there is no basis for finding error in the

ALJ’s decision to not include this non-severe impairment in crafting Hanson’s RFC. As

such, the court rejects this basis for remand as well.




                                             18
Case: 3:19-cv-00892-wmc Document #: 18 Filed: 08/13/20 Page 19 of 19



                                   ORDER

 IT IS ORDERED that:

 1) The decision of defendant Andrew M. Saul, Commissioner of Social Security,
    denying plaintiff David John Hanson’s application for disability and disability
    insurance benefits and supplemental security income is AFFIRMED.

 2) The clerk’s office is directed to enter judgment in defendant’s favor.

 Entered this 13th day of August, 2020.

                                    BY THE COURT:

                                    /s/
                                    __________________________________
                                    WILLIAM M. CONLEY
                                    District Judge




                                      19
